Citation Nr: 1137727	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-01 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and as secondary to service connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from February 1965 to February 1968.  

The matter comes before the Board of Veterans' Appeals from an April 2006 rd of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran is service-connected for PTSD, rated 50 percent disabling, and for diabetes mellitus, type II, rated 20 percent disabling.  

The Board remanded the case in October 2010 to obtain VA records and afford the Veteran a more comprehensive VA nexus examination.  The case was again remanded in August 2011 because after the VA nexus examination in December 2010 the case was not readjudicated by nor was a supplemental statement of the case (SSOC) issued.  

In March 2008, the Veteran failed to appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).  

In the September 2011 Informal Hearing Presentation the Veteran's service representative set forth a claim for service connection for hearing loss.  Also in that Informal Hearing Presentation the Veteran's service representative set forth a claim for service connection for sleep apnea as secondary to the Veteran's military service (however, it appears that inferentially it is also claimed as secondary to the Veteran's service-connected diabetes mellitus, type II, or secondary to service-connected PTSD, or a combination of both).  These claims have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

At the time of the October 2010 Board remand it was noted that the March 2006 VA examiner had not indicated that he had reviewed the Veteran's service treatment records (STRs) or VA claim file but had reported that "[i]n the absence of kidney disease, hypertension is neither caused nor aggravated by diabetes mellitus type II."  

More recently, the December 2011 VA examination report reflects that the Veteran's claim file was reviewed in conjunction with reviewing electronic progress notes from the Philadelphia, VA Medical Center.  The opinion was to address whether or not the Veteran's hypertension was aggravated by or in any way related to his military service, including secondary to his service-connected diabetes mellitus.  After an examination, the diagnosis was hypertension, no well controlled today.  It was opined that a review of the claim file showed that during the past 2 years the Veteran had had excellent control of his hypertension.  Based on a review of the claim file, electronic progress notes of the Philadelphia, VA Medical Center, and the history and current examination, the Veteran had borderline hypertension prior to coming to VA for his first visit in 2004.  He was diagnosed with hypertension one year earlier.  The examiner stated that: 

In general, it takes about 10 years for diabetics to develop any end organ damage from their diabetes.  In the case of this gentleman, he has had normal kidney function with no microalbumin in his urine.  This is from a test on 8/20/2010.  The prior examiner noted that in the absence of renal disease, hypertension is not caused by or aggravated by diabetes mellitus.  I agree with that contention.  There are other risk factors as delineated by the National Institute of Health.  Other risk factors for hypertension, which this veteran has, including morbid obesity with a BMI [body mass index] of over 40, sleep apnea, and ethnicity.  Hypertension is a risk factor for worsening complications of diabetes.  The opposite is not necessarily true.  Diabetes does not necessarily cause hypertension.  It can cause hypertension if the diabetes causes renal damage and the renal damage causes hypertension.  Therefore, based upon the above, it is my opinion that the veteran's hypertension is less likely as not caused by or a result of or aggravated by his diabetes mellitus.  

In the September 2011 Informal Hearing Presentation it was argued, for the first time, that the Veteran's service-connected PTSD, either alone or together with the service-connected diabetes mellitus, caused or aggravated his diagnosed hypertension.  

Unfortunately, because this new theory had not previously been asserted, the two VA nexus opinions in this case have not addressed what impact, if any, the Veteran's service-connected PTSD, either alone or together with the service-connected diabetes mellitus, might have with respect to causing or aggravating the Veteran's hypertension.  

Given the assertion of this new theory, an additional VA examination must be obtained in order to address it.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient treatment records since October 2005.  These should be associated with the claims files.  

2.  The RO/AMC should schedule the Veteran for a VA examination to determine whether the Veteran's hypertension was caused or aggravated by active military service.  The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  The examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's current service-connected hypertension was  aggravated (permanently worsened beyond normal progression) the Veteran's active service.  

If the examiner finds that the Veteran's was aggravated either by his military service, he/she should quantify the degree of aggravation, if possible.  

The examiner should also express an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's current hypertension was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus, type II, or his service-connected PTSD, or both acting in concert.  

If the examiner finds that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type II, or PTSD, or a combination of these service-connected disorders, acting together in concert the examiner should quantify the degree of aggravation, if possible.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In rendering an opinion the examiner should address the information reportedly obtained from the Mayo Clinic, referred to in the September 2011 Informal Hearing Presentation concerning the effect of PTSD, i.e., that those with PTSD are at an increased risk for the development of hypertension.  

If no opinion can be rendered without resort to speculation please so state and provide the rationale therefor. 

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim. 

4.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) and provide them with the appropriate period of time within which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

